DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 15 November 2022.
Claims 1-8 are currently pending and being examined. Claims 9-17 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 15 November 2022 is acknowledged.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-3 recites “the magazine obliquely extends from the nosepiece in both a first plane containing the driving axis and a second plane that is perpendicular to the driving axis”, how can the magazine extend into two different planes? Examiner will interpret as “the magazine obliquely extends from the nosepiece away from a first plane…”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomeroy (US 2018/0126529).

Claim 1, Pomeroy teaches a powered staple driver (10; Fig. 1) comprising:
a magazine (18; Fig. 1) configured to receive staples (“With reference to FIGS. 1 and 2, a gas spring fastener driver 10 for driving fasteners 12 (e.g., nails, tacks, staples, etc.) into a workpiece is shown.” ¶[0015]); and
a nosepiece (16; Fig. 1) including a staple driving channel (76; Fig. 2) from which consecutive staples from the magazine are driven (“The fastener driving track 76 is coaxial with the driving axis 44 and is in communication with the magazine 18 in order to sequentially receive the fasteners 12 from the magazine 18 for consecutive fastener driving operations.” ¶[0019]), the staple driving channel extending along a driving axis (44; Fig. 1),
wherein the magazine (18; Figs. 1&2) obliquely extends from the nosepiece away from a first plane containing the driving axis and a second plane that is perpendicular to the driving axis (see Figs. 1-2 and 5-6 showing magazine 18 extends from the nosepiece 16 and extends obliquely away from the first plane and second plane).

Claim 2, Pomeroy teaches the powered staple driver of claim 1, wherein the nosepiece (16; Fig. 4) includes a nosepiece base (68; Fig. 4) and a nosepiece cover (64; Fig. 4) that together form the staple driving channel (¶[0019]).

Claim 3, Pomeroy teaches the powered staple driver of claim 2, wherein the magazine (18; Fig. 1) includes a fastener channel along the length thereof, and wherein the fastener channel is in communication with the staple driving channel (¶[0015]).


    PNG
    media_image1.png
    582
    519
    media_image1.png
    Greyscale
Claim 4, Pomeroy teaches the powered staple driver of claim 1, further comprising a housing (14; Fig. 1) defining a cylinder housing portion (annotated Fig. 1), a motor housing portion (annotated Fig. 1) extending from the cylinder housing portion, and a handle portion (annotated Fig. 1) extending from the cylinder housing portion.

Claim 5, Pomeroy teaches the powered staple driver of claim 4, further comprising a drive piston (36; Fig. 2) and drive blade (20; Fig. 1) movable from a top dead center (TDC) position toward a bottom dead center (BDC) (“With reference to FIG. 2, the cylinder 32 and the drive blade 20 define a driving axis 44, and during a driving cycle the drive blade 20 and the piston 36 are moveable along the driving axis 44 between a ready position (i.e., top dead center; see FIG. 2) and a driven position (i.e., bottom dead center).” ¶[0017]) position by a gas spring (“The illustrated fastener driver 10 therefore operates on a gas spring principle utilizing the lifting assembly 48 and the piston 36 to further compress the gas within the cylinder 32 and the storage chamber 28.” ¶[0017]), the drive piston and the drive blade positioned within the cylinder housing portion (see annotated Fig. 1-2 showing 36 and 20 located in the cylinder housing portion), and
a lifter mechanism (48; Fig. 2) for returning the drive piston and drive blade toward the TDC position (“The fastener driver 10 further includes a lifting assembly 48, which is powered by a motor 52, and which is operable to move the drive blade 20 from the driven position to the ready position.” ¶[0017]), the lifter mechanism positioned within the motor housing portion (see annotated Fig. 1-2 showing 48 is located in the motor housing portion).

Claim 6, Pomeroy teaches the powered staple driver of claim 5, further comprising
a motor (52; Fig. 1) positioned within the motor housing portion (see annotated Fig. 1 showing 52 is located in the motor housing portion), the motor coupled to the lifter mechanism (“The battery 60 is electrically connectable to the motor 52 for supplying electrical power to the motor 52 to drive the lifting assembly 48.” ¶[0017]), and
a battery pack (60; Fig. 1) electrically connectable to the motor for supplying electrical power to the motor (“The battery 60 is electrically connectable to the motor 52 for supplying electrical power to the motor 52 to drive the lifting assembly 48.” ¶[0017]), the battery pack coupled to handle portion (see annotated Fig. 1 showing 60 is coupled to the handle portion).

Claim 7, Pomeroy teaches the powered staple driver of claim 4, wherein the magazine (18; Fig. 1) is angled such that the magazine overlaps at least a portion of the motor housing portion when viewed from a side view (see Figs. 1-2 showing 18 overlaps a portion of the housing when viewed from the side).

Claim 8, Pomeroy teaches the powered staple driver of claim 4, wherein the magazine (18; Fig. 1) is angled such that a majority of the motor housing portion is visible when viewed from a bottom view (see Fig. 5 showing that the majority of the motor housing portion is visible from a bottom view).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731